internal_revenue_service appeals_office san jose appeals ms-7100 s market st ste san jose ca release number release date date date certified mail dear department of the treasury taxpayer_identification_number person to contact tax period s ended vil osel this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective date the disqualification of your exempt status was made for the following reason s asubstantial amount of your assets inured to the private benefit of your founders officers and substantial contributors because a substantial amount of your charitable assets were used for private purposes you are not operated exclusively for exempt purposes described in sec_501 of the code contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of revocation you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period ‘processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours acting appeals team manager enclosure publication ce internal_revenue_service department of the treasury te_ge division s market st hq-7600 san jose ca taxpayer dentification number form tax_year s ended person to contact id number contact numbers telephone fax date date org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will send you a final modification or revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f department of the treasury - intemal revenue service e oan 886a name of taxpayer org the foundation ein ein year period ended 20xx11 20xx11 explanation of items schedule legend org - organization name country - country ra co-1 through co-7 - ein - ein dir-1 dir-2 - xx - date dir through companies state - state ra-1 ra-2 - issues whether the org is operating exclusively for public and charitable purposes as described in internal_revenue_code irc sec_501 with no part of its net_earnings inuring to the benefit of any private shareholders or individuals whether the org should be assessed penalties for failure_to_file correct information on form_990-pf for years ending november 20xx and november 20xx as provided by sec_6652 facts organization and structure of org org the foundation was formed dec 20xx and received internal_revenue_service irs private_foundation ruling and exemption from federal_income_tax under sec_501 on irs letter dated february 20xx foundation’s articles of incorporation state its specific purpose to donate available funds for research_and_development for community benefits and performance of arts and for developing philanthropic missions these include sec_501 clauses that prohibit inurement of any part of the net_income or assets of the foundation to any director officer or any other private person foundation’s application form around dec 20xx the foundation applied to irs for exemption under sec_501 and its application form_1023 informed the irs that its proposed activities will be making grants for education the grantees will be schools_for human culture and history the grantees will be country and country performance arts and science museums for research of human diseases- the grantees will be the co-1 cancer research and aids vaccine initiative in state and for protecting the natural environment- the planned beneficiaries for this activity were the co-2 and the co-3 - the application form_1023 page sec_4 asked if the foundation has or it will have financial transactions with its officers etc particularly if it will purchase any services from them if it has or it will have any loans contracts or other agreements with them and if it has or will have any leases contracts loans or other agreements with any organization in which any of its officers are also officers or directors or in which its officers have more than ownership the foundation replied it will not have any such transactions foundation’s activities as disclosed on its 990-pf information returns form acrev department of the treasury - internal_revenue_service page -1- department of the treasury- intemal revenue service a fe name of taxpayer org the foundation ein ein year period ended 20xx11 20xx11 explanation of items schedule foundation’s fiscal_year ends in november foundation’s annual returns forms 990-pf were usually filed by the due_date for filing those returns the fifteen day of the fifth month that followed the end of foundation’s fiscal_year foundation’s annual returns 990-pf reported that during the years ending nov 20xx 20xx11 through nov 20xx 20xx117’ it had not engaged in activities that have not been previously reported to the irs it also reported that dir-1 and dir-2 became its substantial contributors the foundation reported on its forms pf that it is not claiming to be a private_operating_foundation within the meaning of sec_4942 foundation’s substantial contributors and its affiliated entities the organization’s two directors and officers are dir-1 and his wife dir-2 the dir’s family they are the only contributors to the foundation and became the foundation’s substantial contributors since its first year they have two children ra-1 born april 19xx and ra-2 born april 19xx the officers are the sole managers and owners of co-4 the llc dir-1 is the sole owner of co-5 foundation’s transactions with the dir’s family as reported on its annual returns 990pf table a line i form_990-pf part i 20xx11 20xx11 20xx11 20xx11 20xx11 total contributions received from dir’s family interest_income dividend income net gain loss 16b accounting fees ' other professional fee sec_23 taxes outside service payees dir’s family kids contributions to charities total disbursements reported d total charitable purposes’ disbursements documents showing payments to donors’ children exp paid to dir’s family kids line23 fnd exp paid to charities lines kkkk sec_4942 describes private_foundation that spends certain amounts directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated form acrev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service schedule form 886a name of taxpayer org the foundation ein ein year period ended 20xx11 20xx11 explanation of items disclosure of foundation’s activities in its minutes foundation’s minutes reported its board’s meetings deliberations held at the dir’s family home the minutes taken in the year 20xx11 dated nov 20xx show that the officers president dir-1 and treasurer-secretary dir-2 discussed compensation issues and they resolved that the foundation will not compensate them for their services they also resolved to continue to pay outside services to promote environmental care in the community similar resolutions were made during the meeting they had in year 20xx11 dated nov 20xx in the year 20xx11 meeting dated nov 20xx they resolved that the outside services program to promote environmental care in the community will end the following year the minutes did not describe what services or work was required from the outside service program providers no competing bids process for the outside service providers’ fee was reported and there was no information who these people are or their professional qualifications and compensation information the minutes did not discuss annual raises to those providers foundation’s minutes also did not discuss the loans that the foundation made to its officers’ owned entities or if they will pay any interest disclosure of foundation’s transactions with its disqualified persons on forms 990-pf the foundation’s replies to questions on part vii-b statements regarding activities for which form_4720 may be required were no to all the questions about loans and payment of compensation to disqualified persons as shown in table b see 990-pf part vii-b pg table b part vii-b 20xx11 20xxi11 la statements regarding activities for which form_4720 may be required file f if any item is checked yes in column unless exception applies during the year did the organization either directly or indirectly engage in sale exchange property leasing with disqualified_person dp borrow money from lend money to or extended credit to a dp furnish goods services or facilities to or accept them from a dp pay compensation to or pay or reimburse the expenses of a dp transfer income or assets to a dp no no no no no no no no no no the instructions to form_990-pf for the year 20xx11 page 3-see attachment b explain that the definition of disqualified_person includes persons who are substantial contributors to the foundation their children and any corporation or a partnership in which they own a total beneficial_interest of more than as quoted from those instructions a disqualified_person is any of the following a a substantial_contributor see instructions for part vii-a line on page b a foundation_manager d a family_member of an individual described in a b or c above e a corporation partnership trust or estate in which persons described in a b c or d above own a total beneficial_interest of more than form acrev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service schedule forin 886a name of taxpayer org the foundation ein ein year period ended 20xx11 20xx11 explanation of items foundation’s substantiation of payments it made for outside services the main disbursements of the foundation during its existence were for outside services that were paid to ra-1 and ra-2 irs requested that the foundation will substantiate the business purposes of these transactions irs’ form_4654 information_document_request idr dated sept 20xx asked the foundation to provide all contracts to which it was a party in the year ending nov 20xx item - the reply was that the foundation had no contacts that year idr item asked for invoices and similar records that explain and document substantiate the business purposes of foundation’s disbursements expenses of dollar_figure or larger it spent in year ending nov 20xx additionally item 11a specifically requested information and documentation invoices contracts etc that substantiates the business_purpose of foundation’s payments to the outside service providers ra-1 and ra-2 the foundation provided no substantiation in form of invoices agreements for services or any reports describing the work or services they provided and the hours they worked irs requested similar explanation and documentation of the services ra-1 and ra-2 provided the foundation during the year 20xx11 see idr -item and idr items the foundation did not provide any records that substantiated services ra-1 and ra-2 provided to the foundation in year ending nov 20xx table c foundation’s payments to ra-1 and ra-2 in 20xx11 and 20xx11 year ending nov 20xx date check amount payee note on check deposited at 20xx 20xx ra-1 ra-2 date check amount payee note on check year ending nov 20xx 20kx 20kx 20xxk 20xx ra-1 ra-2 ra-2 ra-1 co-6 co-6 deposited at per above per above per above per above during the initial interview dir-1 was asked to explain what services ra-1 and ra-2 provided to the foundation what was the basis for the foundation’s payments it gave them if they had to report work they did the number of hours they worked if he supervised their work if they demanded a pay for any type of services and when they started working for the foundation form acrev department of the treasury - internal_revenue_service page -4- a department of the treasury - internal_revenue_service eb name of taxpayer org the foundation ein ein year period ended 20xx11 20xx11 explanation of items schedule dir-1 said that the payments were not made as fee for services that ra-1 and ra-2 received dollar_figure in year 20xx11 for helping in recycling program where they explained to people how recycling works he said that ra-1 and ra-2 worked when they went with their mother to open houses her resume shows she id is a real-estate agent he did not supervise them or see them work they did not ask for payment there were no reporting requirements and there are no records documenting the work they did he decided to pay the children to ensure the children have some income but there were no set work responsibilities they had to do foundation’s loans to affiliates- entities owned by its substantial contributors in its fiscal_year ending nov 20xx on or around april 20xx the foundation lent dollar_figuredollar_figure from its co-7 business checking to co-5 the loan was repaid on june 20xx the dollar_figuredollar_figure was deposited to foundation’s co-7 account the loan was not made subject_to a written_agreement and was not secured the loan was interest free in fiscal_year ending nov 20xx foundation made several loans to co-4s llc these were made from foundation’s co-7 account in several payments as noted in table d table d borrower co-4 loan co-4 loan co-4 loan loan amount days outstanding 20xx-3 20xx 20xx-9 20xx 20xx- 20xxk days loan was days loan was outstanding outstanding the llc repaid the loan of dollar_figure on 20xx to foundation’s account foundation’s loans to the llc were not made subject_to a written_agreement and were not secured the llc paid the foundation interest dollar_figure and additional dollar_figure were paid on april 20xx and june 20xx respectively deposited to foundation’s account the approximate annual percentage rate in both 20xx and 20xx the federal paid_by the llc was as calculated on attachment a reserve board prime rate was thus the interest rate on the loans was below fmv of exemplified by the federal reserve board prime rate attachment c law issue a requirement for exemption under sec_501 sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual form 886-avrev department of the treasury - internal_revenue_service page -5- a department of the treasury - tnternal revenue service fe name of taxpayer org the foundation ein ein year period ended 20xx11 20xx11 explanation of items schedule sec_1_501_c_3_-1 of the income_tax regulations provides that an organization must be both organized and operated exclusively for one or more of the purposes specified in sec_501 of the code in order to be exempt as an organization described in such section sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it is engaged primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more‘exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated for one or more exempt purposes unless it serves a public rather than a private interest accordingly it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator shareholders or persons controlled directly or indirectly by such private interests sec_1_501_a_-1 defines a private_shareholder_or_individual as those persons having a personal and private interest in the activities of an organization in general a private_shareholder_or_individual is considered an insider with respect to the exempt_organization b case existence of a substantial non-exempt purpose can destroy exemption under c better business bureau v united_states 316_us_279 holds that the existence of a single non-exempt purpose if substantial in nature will destroy the exemption under sec_501 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such purposes c cases exemption under c was revoked due to inurement or private benefit unitary mission church of long island petitioner v commissioner of internal revenue respondent 74_tc_507 filed date--the court found net_earnings benefited private individuals --petitioner’s financial decisions are controlled by x one of petitioner’s ministers and his wife x received widely fluctuating ‘parsonage allowances’ over a three year period as compensation_for leading sunday services and for being available for pastoral counseling ‘there is no evidence in the administrative record of any differing duties that he performed over these years held petitioner is not entitled to exemption from federal taxation under sec_501 form a rev department of the treasury - internal_revenue_service page -6- 886a department of the treasury- intemal revenue service e name of taxpayer org the foundation ein ein year period ended 20xx11 20xx11 explanation of items schedule and c lr c as amended because a part of its net_earnings inures to the benefit of private shareholders or individuals people of god community petitioner v commissioner of internal revenue respondent 15_tc_127 filed date- the tax_court decided that a portion of gross earnings inured to the benefit of private shareholders or individuals the court stated an organization will qualify under sec_501 only if it is organized and operated exclusively for exempt purposes no part of its net_earnings inures to the benefit of any private_shareholder_or_individual and it devotes no substantial part of its activities to political or lobbying activity we will confine our discussion herein to the private_inurement issue the burden falls upon petitioner to establish the reasonableness of the compensation paid to donhowe and petitioner’s other ministers 74_tc_531 petitioner has failed to do so inasmuch as the record on this point contains little more than conclusory assertions and the fact that dowhowe’s compensation was partly based on his personal needs moreover the method by which ministers’ compensation was determined shows clearly that a part of pétitioner’s net_earnings was paid to private shareholders or individuals in 82_tc_196 the tax_court concluded that an organization that raised funds for charity by conducting bingo_games in a bar owned by the organization’s directors had the substantial private purpose of making food and beverage sales for the benefit of the bar’s owner on this basis the court concluded that the organization could not qualify for exemption under sec_501 in wendy l parker rehabilitation foundation inc v commissioner of the irs tcmemo_1986_348 the tax_court upheld the irs’ position that a foundation formed to aid coma victims including a family_member of the founders was not entitled to recognition of exemption approximately of the organization's net_income was expected to be distributed to aid the family coma victim the court found that the family coma victim was a substantial beneficiary of the foundation's funds it also noted that such distributions relieved the family of the economic burden of providing medical and rehabilitation care for their family_member and therefore constituted inurement to the benefit of private individuals in john marshall law school and john marshall university v united_states ustc the plaintiffs law school and college petitioned for a declaratory_judgment under ilr c sec_7428 to overturn the internal revenue service's determination that they were not entitled to tax-exempt status for the years the law school and the college argued that they qualified for exemption under lr c sec_501 defendant united_states responded that they should be denied exempt status because part of their form a rev department of the treasury - internal_revenue_service page -7- a department of the treasury - internal_revenue_service fe name of taxpayer org the foundation ein ein year period ended 20xx11 20xx11 explanation of items schedule net_earnings inured to the benefit of private shareholders or individuals the law school and the college paid for the founding family's automobiles education travel_expenses insurance policies basketball and hockey tickets membership in a private eating establishment membership in a health spa interest-free loans home repairs personal household furnishings and appliances and golfing equipment the court determined that the internal revenue service's revocation of the law school's and the college's notices of exemption for the years through was correct because the expenditures_for the founding family were not ordinary and necessary expenses in the course of the law school's and the college's operation sec_1 whether the org is operating exclusively for public and charitable purposes as issue described in internal_revenue_code irc sec_501 with no part of its net_earnings inuring to the benefit of any private shareholders or individuals taxpayer’s position is yet to be received government’s position - the government contends that org failed the operational_test of c as it was not operating exclusively for charitable purposes first its earnings inured to the benefit of private persons or its shareholders and second its operations served substantial private interests first foundation’s earnings inured to the benefit of its private shareholders and thus it did not operate exclusively for one or more exempt purposes as required under sec_1_501_c_3_-1 foundation’s shareholders are dir-1 and his wife dir-2 as they meet the definition of being shareholders and insiders under sec_1_501_a_-1 because they are the insiders of the foundation since they are the only persons on its board and they control the foundation financially -they contribute all its income and dir-1 signs foundation’s checks the government argues that foundation’s earnings inured to its insiders because during its first five years- out of the total disbursements it made of dollar_figure dollar_figure- representing of these disbursements were paid to its shareholders’ children ra-1 and ra-2 although the payments were stated to be for their services of promoting environmental care- the services they provided could not be verified because these were not made under written contracts or written requirements that they provide any specific services or set hours there were no reporting requirements and the transactions were not established as fee for service for any specific hourly rate additionally they received varied amounts dollar_figure in 20xx11 to dollar_figure in 20xx11 and there was no explanation substantiation or accountability of any differing work duties during these years foundation’s reporting to the irs on its 990-pf was that its activities as reported previously on its form_1023 were unchanged which meant its only activities were form a rev department of the treasury - internal_revenue_service page -8- a department of the treasury - internal_revenue_service f name of taxpayer org the foundation ein ein year period ended 20xx11 20xx11 explanation of items schedule grant making as an organization whose sole activity is grant making it did not need any services from ra-1 and ra-2 because signing checks was the responsibility of dir-1 during the year 20xx11 ra-1 was approx years old and ra-2 was years old thus they were minors and therefore their parents were responsible to provide for their needs when the foundation paid the insiders’ children compensation the decision was made by the foundation’s officers who were their parents as explained by the court in the case of wendy parker - when a charitable foundation made cash distribution for the benefit of the child of the persons who controlled it the transaction constituted inurement of its earnings because such distributions relieved the family of the economic burden of providing for their family_member and therefore constituted inurement to the benefit of private individuals further as explained the foundation’s payments to the dir’s family children without accountability and substantiation and without any explanation as to the increased pay- dollar_figure in year 20xx11 dollar_figure years 20xx11 and 20xx11 and dollar_figure in year 20xx11 are transactions comparable to those discussed in the cases of unitary mission church of long island petitioner v commissioner of internal revenue and people of god community petitioner v commissioner in the later case the court noted the burden falls upon petitioner to establish the reasonableness of the compensation paid to donhowe and petitioner’s other ministers petitioner has failed to do so inasmuch as the record on this point contains little more than conclusory assertions and the fact that dowhowe’s compensation was partly based on his personal needs moreover the method by which ministers’ compensation was determined shows clearly that a part of petitioner’s net_earnings was paid to private shareholders or individuals similar conclusion was reached by the court in the john marshall law school earnings inured to its founding family because it made expenditures_for the family that were not ordinary and necessary expenses in the course of the law school's and the college's operations - the government contends that foundation’s loan transactions with for profit entities owned by its officers also caused its assets to inure to the benefit of its private shareholders based on the ruling of the john marshall law school where its founders were found to cause that entity’s assets to inure to the benefit of its insiders by making interest free loans to their family and the loans and other inurement transactions disqualified that organization for exemption under sec_501 as table d shows the loan of dollar_figure was outstanding for days in year 20xx11 and the foundation then also had a loan of dollar_figure that was outstanding for days these loans used substantial portion of the foundation’s assets for the benefit of its insiders’ owned businesses which show that foundation’s activities served their private interests to a substantial degree because foundation’s transactions of paying the insiders’ children for unsubstantiated and unnecessary services was substantial- it amounted to x of the total disbursements the department of the treasury - internal_revenue_service page -9- form acrev a department of the treasury internal_revenue_service e onm name of taxpayer org the foundation ein ein year period ended 20xx11 20xx11 explanation of items schedule foundation made in its first five years and because it also made unsecured below market interest loans that used dollar_figure of its total capital for days and dollar_figure of its capital for days in 20xx11 its end of the year capital was dollar_figure it served the interests of the insiders and the founders of the org to a substantial degree therefore as provided by sec_1_501_c_3_-1 -the foundation failed to operate exclusively for charitable purposes and as provided by the better business bureau the existence of a single non-exempt purpose if substantial in nature will destroy exemption under sec_501 conclusion as described above org’s exemption as an organization described under sec_501 should be revoked effective december 20xx because it did not operate exclusively for c exempt purposes its assets inured to private shareholders and its activities served substantial private interests of its shareholders dir-1 and his wife dir-2 form_1120 us income_tax return should be filed for tax years ending november 20xx forward subsequent returns are due no later than the day of the month following the close of the corporation’s accounting_period returns should be sent to the following mailing address law issue sec_6652 imposes a penalty for a failure to include any of the information required to be shown on a return filed under sec_6033 or sec_6012 or to show the correct information-- there shall be paid_by the exempt_organization dollar_figure for each day during which such failure continues the maximum penalty under this subparagraph on failures with respect to any return shall not exceed the lesser_of dollar_figure or percent of the gross_receipts of the organization for the year taxpayer’s position is yet to be received government’s position the government contends that org failed to report correct information about the transactions it had with its disqualified persons on its annual returns form_990-pf it filed for the years ending nov 20xx and nov 20xx as explained below foundation’s said returns forms 990-pf failed to report foundation’s loans transactions it made to disqualified persons co-5 and the llc- those are entities where foundation’s substantial contributors had ownership interests greater than additionally the said returns forms 990-pf failed to disclose the payments foundation made to disqualified persons- ra-1 and ra-2 who are family members of its substantial contributors as explained in form_990-pf instructions the definition of disqualified_person includes substantial contributors their family members and a corporation or partnership in which they have ownership_interest greater than form acrev department of the treasury - internal_revenue_service page -10- a department of the treasury - internal_revenue_service e name of taxpayer org the foundation ein ein explanation of items 20xx11 20xx11 year period ended _ schedule therefore the foundation had to answer yes rather than no to question on part vii-b that asked if it lend money to a disqualified_person because it lent money to disqualified persons co-5 in year ending nov 20xx and it lent money to disqualified_person co-4s llc in year ending nov 20xx similarly the foundation had to answer yes to question or if it either pay compensation to a disqualified_person or transfer income or assets to a disqualified_person because the foundation paid ra-1 and ra-2 money either as compensation or as a transfer of income or assets the government contends that based on the above foundation reported incorrect information to the irs on its said returns 990-pf for 20xx11 and 20xx11 and as provided under section sec_6652 the foundation should be assessed penalty of no more than dollar_figure for the incorrect reporting on its 990-pf for the year ending nov 20xx and it should be assessed penalty of no more than dollar_figure for the incorrect reporting on its 990-pf for the year ending nov 20xx the penalty is computed as follows year 20xx11 taxpayer’s gross_receipts in year 20xx11-dollar_figure alternative penalty computation return_due_date april 20xx failure to disclose continues through december 20xx number of days april 20xx- dec 20xx the lesser_of dollar_figure or dollar_figure is dollar_figure ofdollar_figure dollar_figure dollar_figure dollar_figure year 20xx11 taxpayer’s gross_receipts in year 20xx11-dollar_figure alternative penalty computation return_due_date april 20xx failure to disclose continues through april 20xx-december 20xx number of days dollar_figure dollar_figure ofdollar_figure the lesser_of dollar_figure or dollar_figure is dollar_figure form a rev department of the treasury - internal_revenue_service page -11-
